Citation Nr: 0301713	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than April 25, 2001 
for residuals of prostate cancer, secondary to herbicide 
exposure.


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1943 to 
March 1946 and from February 1951 to August 1970.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  



FINDINGS OF FACT

The veteran's original claim for service connection for 
prostate cancer was received on April 25, 2001, more than one 
year after his separation from service. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 25, 
2001 for service connection for residuals of prostate cancer 
secondary to herbicide exposure have not been met.   
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 1991 & West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Presumptive service connection may be established the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  

In the case at hand, the veteran's original claim for 
entitlement to service connection for prostate cancer 
secondary to herbicide exposure was received on April 25, 
2001, and he was awarded presumptive service connection by a 
March 2002 rating decision.  Although the medical evidence 
shows that he was diagnosed with prostate cancer prior to 
April 2001, since his claim was received more than one year 
after his separation from service, the effective date of the 
award must be the date of receipt of claim.  The RO correctly 
awarded service connection effective from the date of receipt 
of the veteran's claim; therefore, the appeal must be denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than April 25, 2001 for residuals 
of prostate cancer  secondary to herbicide exposure, is 
denied.




		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

